Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites ‘potassium cocoyl glutamate, present in an amount of 0.2-3.5%’, however the claim depends on claim 15 which limits the amount 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 fails to further limit the range of the amount of the acyl glutamate in claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-18 and 22-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nadau Fourcade (US 2014/0121176; published May 1, 2014).
Applicant’s Invention
Applicant claims a composition comprising an 17-23% N-acyl glycinate, an 0.5-5% N-acyl glutamate, less than 6% sodium and/or potassium chloride salt and water. (claim 15)
Applicant claims a composition comprising an 17-22% N-acyl glycinate, an 0.2-5% N-acyl glutamate, less than 6% sodium and/or potassium chloride salt and water. (claim 30)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 15-18 and 22-31, Nadau Fourcade teach wash compositions for topical application comprising at least one surfactant (abstract).  The surfactants have detergent and/or cleansing properties and are mild anionic surfactants used alone or in combination [0039].  Mild 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Nadau Fourcade does not teach 17-20% N-acyl glycinate, preferably sodium or potassium lauroyl glycinate and 0.5-5% N-acyl glutamate, preferably potassium or sodium cocoyl glutamate, however Nadau Fourcade teach the anionic surfactants are between 0.25-20% of the composition include salts of sodium and potassium selected from acyl glutamate (Lauroyl glutamate) and acyl glycinate (cocoyl glycinate) in combination.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nadau Fourcade to formulate a composition comprising 17-20% N-acyl glycinate and 0.5-5% N-acyl glutamate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nadau Fourcade to optimize the anionic surfactant amounts to 17-19% N-acyl glycinate and 0.5-3% N-acyl glutamate because Nadau Fourcade teach the formulation comprise up to 20% anionic surfactants selected from acyl glutamates and acyl glycinate.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617